           Case 1:20-cv-01415-RA Document 23 Filed 03/01/21 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 03/01/2021


 MOHAMED K. MANSARAY,

                             Plaintiff,
                                                               No. 20-CV-1415 (RA)
                        v.
                                                                      ORDER
 KRAUS SECURITY SYSTEMS AND
 ALFRED ROBINSON, SECURITY
 DIRECTOR,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         On January 19, 2021, the Court granted Defendants’ motion to dismiss Plaintiffs’

complaint. See Dkt. 22; Mansaray v. Kraus Sec. Sys., 2021 WL 183275 (S.D.N.Y. Jan. 19,

2021). The Court granted Plaintiff leave to file an amended complaint to cure the deficiencies

identified in the opinion and order. Any amended complaint was to be filed no later than

February 19, 2021, and the Court stated that “[i]f Plaintiff fails to file an amended complaint by

that date, this case will be dismissed with prejudice.”

         That date having passed without the filing of an amended complaint, this action is hereby

dismissed with prejudice. The Clerk of Court is respectfully directed to enter judgment for

Defendants and to close this case.

SO ORDERED.

Dated:      March 1, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
